significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb se tep a talz in re i fund - industry this letter constitutes notice that your request for a 10-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa has been approved subject_to the following conditions acredit balance is maintained such that the credit balance is at least as large as the accumulation at the plan’s valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortization payments of such bases had such bases been extended and amortized at the plan’s valuation rate the plan’s funded ratio calculated by dividing the market_value of plan assets as of the plan’s valuation_date by the plan’s actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is a b c d noless than for each valuation_date from date through date inclusive noless than as of date and as of date noless than as of date and as of date noless than as of date e for each valuation_date subsequent to date no less than greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of date i sec_62 the funded ratio must be at least as of date and as of date and for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided to this office by september of the following calendar_year at the address below your authorized representative agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the fund cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would include a market fluctuation affecting the value of the plan’s assets of course’ any request for a modification is considered another ruling_request and would be subject_to an additional user_fee the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a multiemployer defined_benefit_plan the interest rate applicable for the remaining amortization periods of the amortization bases for which extensions would be granted is the rate determined under sec_6621 of the code as of date the value of the assets of the plan was approximately equal to of the present_value of accrued_benefits under the plan the plan’s funded status has substantially deteriorated in recent years primarily as a result of severe investment losses over the period through the actuarial losses amounted in addition in date to approximately dollar_figure one of the plan’s major contributing employers commenced liquidation under chapter _ active participants in of the u s bankruptcy code this resulted inalossof the plan collective bargaining agreements are expected to be inadequate to meet the plan’s anticipated minimum_funding requirements in view of these severe losses employer_contribution levels fixed by on a market_value basis the plan has enjoyed markedly improved returns on investments from to date which has resulted in asset increases however investment returns are not projected to be able to overcome the investment losses from through and the bankruptcy of a major contributing employer to deal with the funding problems the following steps have been taken fund trustees adopted a plan amendment as of january reducing the rate of future benefit accruals while protecting past benefit accruals at the levels earned prior to january there will be no further accruals under under this amendment substantially increase over time and further strengthen the plan’s funded position in the long term _ the annual savings from these benefit cuts will _ midterm agreements were reached between the union representing certain participants and certain contributing employers to the fund according to information submitted with the request if the extension is not granted the potential increases in employer contributions necessary to avoid funding deficiencies and the excise_taxes that would result if funding deficiencies are not avoided would severely harm the majority of the contributing employers to the plan the authorized representative of the fund represents that in many cases the additional expenses would wipe out the net_income of the employers and potentially force them into bankruptcy the additional expense and cash outflows would likely cause many employers to violate debt covenants or hamper their access to credit markets further straining their financial condition the authorized representatives of the fund have represented that if the extension is not granted the situation could force the bankruptcy of nearly all of the industry in the u s if the employers within the industry fail a large segment of the fund’s active participants would become unemployed and the effects would negatively impact the economy as a whole furthermore if the extension is not granted it is likely that new employers would be discouraged from participating and current contributing employers would be encouraged to withdraw from the plan this would result in a substantial risk to the voluntary continuation of the plan also it would be adverse to the interest of plan participants because the curtailment of pension accruals and other drastic measures would need to be implemented to correct the situation accordingly extensions would not be adverse to the participants in the aggregate moreover the fund’s authorized representative has submitted a scenario which incorporates year amortization extensions and years to amortize the decreases that occur each year in the minimum contribution requirements resulting solely from differences between the valuation rate and the b rate this scenario meets the conditions provided above however because the prospects for recovery are uncertain and because the plan is under-funded we are granting these extensions subject_to the conditions provided above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in oy ___ _ to the manager ep compliance unit in ' and to your authorized representative pursuant to a power_of_attorney on file in this office lf you require further assistance in this matter please contact sincerely yours pr dolled f ‘james e holland jr manager employee_plans technical
